Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 1 of 30

 

 

 

‘Memorandum

Subject Date

Preliminary Review re Allegations of Abuse of ; May 26, 2011
Detainees by the Central Intelligence Agency —

Final Report

to From

ERIC H. HOLDER, JR. Woun H. DURHAM
Attorney General Special Attorney
GARY GRINDLER

Chief of Staff

Office of the Attomey General

 

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 2 of 30

 

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 3 of 30

 

wie No Evidence of CLA Wi nvolvement

cs REI ov or According to open-source human rights articles, the
following detainees were reported as possibly being detained in a secret U.S. detention site.

  
 

Contrary to open-source reports, a thorough review of available FBI, CIA, and DOD documents
produced no evidence of a involvement with the following individuals)

Khalid Al-Zawahiri

Osama bin Yousaf

Qari Saifullah Akhtar

Walid bin Azmi

Ibad Al Yaguti al Sheikh al-Sufiyan
Amir Hussein Abdullah al-Misri
Safwan al-Hasham

Jawad al-Bashar

Saif Al-Islam Al-Masri

 

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 4 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 5 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 6 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 7 of 30

crs REE wororn)

   
   

(b)(1), (b)(3)

MOFORN) According to open-source human tights articles, the
following deta nees were reported to have been detained in secret CIA interrogation sites.

Contrary to open-source reports, a thorough review of A yments failed to
cot that these detainees were held in CIA custody.

 

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 8 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 9 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 10 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 11 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 12 of 30

~ro ER rors;

 
Case 1:14-cv-03777-JPO Document 82-1" Filed 09/29/20 Page 13° 6f 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 14 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 15 of 30

 
Page 16 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 17 of 30

 
Case 1:14-cv-03777-JPO Documeént 82-1” Filed 09/29/20 Page 18 of 30

(b)(1), (b)(3)

ny AO Taayry
NOP S77 ENO

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 19 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 20 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 21 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 22 of 30

 
Case 1:14-cv-03777-JPO Documient 82-1 Filed 09/29/20 Page 23 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 24 of 30

 

24

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 25 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 26 of 30

NOFORN) 9)

A thorough review of
DoD documents failed to show that these detainees were held in CIA custody.

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 27 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 28 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 29 of 30

 
Case 1:14-cv-03777-JPO Document 82-1 Filed 09/29/20 Page 30 of 30

 

 

 
